Title: Thomas Jefferson to James Monroe, 16 January 1811
From: Jefferson, Thomas
To: Monroe, James


          
            
              Dear Sir
              Monticello Jan. 16. 11.
            
             Since my last to you, the Directors of the Rivanna company have changed their minds, and instead of going through my canal they have determined to go through the bed of the river; and it being a question between us, whether they or I must build & maintain the lock at my dam, which dam they must have built had I not done it, they have proposed a reference to Arbitrators, to which I gladly consent, & leave to themselves the naming them. I must therefore pray you to return me the papers I inclosed you, as they will be to be laid before the arbitrators.  I have lately also had an opportunity of seeing the two laws of 1792. & 1802. which had been stated to me as retrospective; but I find they are not so, and that they admit on the contrary, the validity of former grants of the bed of watercourses by a necessary implication. I had been afraid that a momentary inattention might have led our legislature to what I was sure they would not have done but by surprise. but yet I suspect that the just rights of riparian landholders have not yet been so well investigated & understood as they should be.  the opening of the Rappahanoc will concern the rights of many adjacent landholders, and the legislative interposition there should establish the true-principles, that the rights of this description of citizens may not be left at the mercy of uninformed Commissioners, who generally consider themselves as mere agents of the subscribers, and bound to as an adversary party, to take every advantage in their power. I do not however impute this to the gentlemen in my case, whose proceedings with me have been fair & friendly. ever your’s affectionately
            
              Th:
              Jefferson
          
          
             P. S. should judge Nelson be appd Governor, could not P. Carr be made his successor? his integrity & understanding all know, and having been once well read in the law, it would soon be refreshed. this suggestion is solely my own.
          
        